DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on December 14th, 2020 has been acknowledged.  By this amendment, claims 1, 4, 5, 6, 8-11, 14-16, and 18-20 have been amended.  Accordingly, claims 1-20 are pending in the present application in which claims 1, 6, 11, and 16 are in independent form.  Applicant’s amendment to claims 8 and 18 had obviated the claim objection indicated in the previous office action.
Claim Objections
Claims 1, 6, 11, and 16 are objected to because of the following informalities: 
In independent claim 1, line 10, “a gate dielectric” should be change to --a gate dielectric layer-- to be consistent with “the gate dielectric layer” in dependent claim 4, lines 2 and 5, dependent claim 5, lines 2 and 4, and in line with the terminology as described in the specification.
In independent claim 6, line 10, “a gate dielectric” should be change to --a gate dielectric layer-- to be consistent with “the gate dielectric layer” in dependent claim 9, line 2, dependent claim 10, lines 1-4, and in line with the terminology as described in the specification.
In independent claim 11, line 13, “a gate dielectric” should be change to --a gate dielectric layer-- to be consistent with “the gate dielectric layer” in dependent 
In independent claim 16, line 13, “a gate dielectric” should be change to --a gate dielectric layer-- to be consistent with “the gate dielectric layer” in dependent claim 19, line 2, dependent claim 20, lines 1-4, and in line with the terminology as described in the specification.
Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: Applicant’s specification is objected to because the specification does not include the description for the limitation of “wherein the single layer of interlayer dielectric contacts the gate dielectric of the gate”, as recited in independent claims 1 (lines 14-15), 6 (lines 15-16), 11 (lines 17-18), and 16 (lines 19-20), respectively.  Particularly, Applicant’s disclosure, see specification (paragraph [0027] and fig. 10 of U.S. Pub. 2019/0123164) discloses that due to the second hard mask curved surface 236, a portion of the single layer of interlayer dielectric 130 extends over and protects a portion of the second hard mask 234 and a portion of the second sacrificial material structure 232.  Additionally, Applicant’s disclosure see specification (paragraph [0033] and fig. 20 of U.S. Pub. 2019/0123164) discloses that due to the top surface 262 of the second sacrificial material structure 232 being smaller than the bottom surface 264 of the second sacrificial material structure 232, a portion of single layer of interlayer dielectric 130 extends over and protects a portion of the second sacrificial material structure 232.  Although, as shown in figs. 14 and 22, the single layer of interlayer dielectric 130 , appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,204,999. Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the inventions are the same (see comparison table below).
Claims of application
Claims of Patent No. 10,204,999
Claim 1
Claim 1
Claim 2
Claim 2
Claim 3
Claim 3
Claim 4
Claim 1
Claim 5
Claim 1
Claim 6
Claim 1

Claim 2
Claim 8
Claim 3
Claim 9
Claim 1
Claim 10
Claim 1
Claim 11
Claim 1
Claim 12
Claim 2
Claim 13
Claim 3
Claim 14
Claim 1
Claim 15
Claim 1
Claim 16
Claim 1
Claim 17
Claim 2
Claim 18
Claim 3
Claim 19
Claim 1
Claim 20
Claim 1


Response to Applicant’s Amendment and Arguments
With respect to the non-statutory double patenting rejection of claims 1-20 over claims 1-8 of U.S. Patent No. 10,204,999, Applicant stated that “…Applicants request that the obviousness type double patenting rejection be held in abeyance until the application in otherwise in condition for allowance.  If appropriate, Applicants may submit a Terminal Disclaimer when the application is otherwise in condition for 
With respect to the 35 U.S.C. 103 rejection of independent claim 1 over Kang et al. in view of CN Pub. 104733319 of Li et al., Applicant contends that “independent claim 1…has been amended to clarify that the claimed structure has a gate comprising a gate dielectric and a gate electrode and that the single layer of interlayer dielectric contacts the gate dielectric of the gate…Neither the Kang publication nor the Li publication, either alone or in combination, teach or suggest the single layer of interlayer dielectric contacts the gate dielectric of the gate”, it is respectfully submitted that Applicant’s arguments has been fully considered and are persuasive and thus that rejection has been withdrawn.
With respect to the 35 U.S.C. 103 rejection of independent claim 6 over Kang et al. in view of CN Pub. 104733319 of Li et al. and Cai et al., Applicant contends that “independent claim 6…has been amended to clarify that the claimed structure of a gate comprising a gate dielectric and a gate electrode and that the single layer of interlayer dielectric contacts the gate dielectric of the gate…Neither the Kang publication nor the Li publication, alone or in combination, teach or suggest the single layer of interlayer dielectric contacts the gate dielectric of the gate”, it is respectfully submitted that Applicant’s arguments has been fully considered and are persuasive and thus that rejection has been withdrawn.
With respect to the 35 U.S.C. 103 rejection of independent claim 11 over Kang et al. in view of CN Pub. 104733319 of Li et al. and Horak et al., Applicant contends that “independent claim 11…has been amended to clarify that the claimed structure of a 
With respect to the 35 U.S.C. 103 rejection of independent claim 16 over Kang et al. in view of CN Pub. 104733319 of Li et al. and Cai et al., and Horak et al., Applicant contends that “independent claim 16…has been amended to clarify that the claimed structure of a gate comprising a gate dielectric and a gate electrode and that the single layer of interlayer dielectric contacts the gate dielectric of the gate…Neither the Kang publication nor the Li publication, either alone or in combination, teach or suggest the single layer of interlayer dielectric contacts the gate dielectric of the gate”, it is respectfully submitted that Applicant’s arguments has been fully considered and are persuasive and thus that rejection has been withdrawn.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Giles et al.		U.S. Pub. 2010/0025775		Feb. 4, 2010.
Yeh et al.		U.S. Patent 6,064,107		May 16, 2000.
Brazzelli et al.	U.S. Pub. 2010/0221904		Sep. 2, 2010.
Sung			U.S. Pub. 2015/0228754		Aug. 13, 2015.
Miura et al.		U.S. Patent 6,633,070		Oct. 14, 2003.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865.  The examiner can normally be reached on Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892